In a proceeding pursuant to article 78 of the CPLR to compel recission of appellant Board of Education’s resolution abolishing the position of Attendance Teacher and to restore petitioner to that position, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 14, 1972, which directed appellants “to restore the Petitioner to the position of Attendance Teacher whether it is full time or part time.” Judgment reversed, on the law, and petition dismissed on the merits, without costs. Petitioner, the holder of permanent tenure since 1964, served in the position of Attendance Teacher until June 30, 1972. The position was abolished, effective July 1, 1972, and the duties previously performed by petitioner were divided among the principals and the assistant principals in the school district. Petitioner was informed that his name would be placed on a preferred eligible list and that he would be entitled to reinstatement whenever within fqur years a vacancy in a similar position would develop. We are of the opinion that appellants’ action fully complied with sections 2510 and 2585 of the Education Law. It is clear that appellants had the authority to abolish the position of Attendance Teacher. Sections 2510 and 2585 require inter alla that when a position is abolished or when a position is consolidated with another position, without creating a new position, the person filling the position prior to the abolition or consolidation be placed upon a preferred eligible list of candidates to fill a vacancy that then exists or may thereafter occur in an office or position similar to the one which such person filled and that the persons on such preferred list shall be reinstated or appointed to such vacancies, in the order of their length of service, at any time within four years after the date of abolition or consolidation. In the case at bar the position of Attendance Teacher has been' abolished and the duties have been consolidated with those of pre-existing positions. Petitioner has been placed on the required list. There has been no attempt to create new positions or to create part time positions as was the case in Matter of Baron V. Maekreth (30 A D 2d 810, affd. 26 N Y 2d 1039). Accordingly, appellants violated no rights of petitioner. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.